SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of September, 2012 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Production start-up of Chinook field in Gulf of Mexico ultra-deep water Rio de Janeiro, September 13, 2012 – Petróleo Brasileiro S.A. - Petrobras informs that on September 6, 2012, production started at the Chinook field, in the U.S. Gulf of Mexico, which is connected to the FPSO BW Pioneer (a Floating, Production, Storage and Offloading platform). The Chinook #4 production well was drilled and completed in Lower Tertiary reservoirs, a promising offshore exploration frontier in the Gulf of Mexico, at a depth of about 8,000 meters. This FPSO, located approximately 250 kilometers off the coast of the State of Louisiana at a water depth of 2,500 meters, is also connected to the Cascade field which initiated production in February 2012. The BW Pioneer is the first FPSO to produce oil and gas in the U.S. portion of the Gulf of Mexico, and has the capacity to process 80 thousand barrels of oil and 500 thousand cubic meters of natural gas per day. Petrobras is the first company to develop an oil field in the Gulf of Mexico using a FPSO, a technology that has already been successfully and systematically employed in Brazil. Chinook is owned by Petrobras (66.67%) in partnership with Total Exploration Production USA, Inc. (33.33%). SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:September 13, 2012 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
